DETAILED ACTION
Claims 1-4, 6-11, 13-18 and 20 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/20 has been entered.
 
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/12/20, with respect to the rejection of claim 1 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mozealous (Patent No. US 10,498,625 B1) Col. 3 lines 58-64, Col. 4 lines 7-10 and Col. 12 lines 24-33 shows the specifics of a testing platform for determining hardware configuration where it is seen determine status information that includes hardware configuration information.  Where it is also seen in Mozealous Col. 7 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mozealous et al. (Patent No. US 10,498,625 B1), Hong et al. (Patent No. US 7,945,769 B2), in view of Tan (Pub. No. US 2002/0138510 A1) and further in view of Millican et al. (Pub. No. US 2009/0112979 A1)

As to claims 1 and 15, Mozealous discloses  a method of operating a computer system, comprising: determining a specific hardware configuration for testing one or more of the respective test cases, the specific hardware configuration specifying a which shows being able to store and update status information thus viewed as a form of determining, where it is seen that the status information includes hardware configuration information and being able to determine based on those hardware characteristics/configuration if the device can perform, is suitable for performing the test case, thus also have determined the hardware characteristics associated with the test case);
generating at the testing platform, a script that includes the specific hardware configuration for selecting the test machine and to execute the one or more of the respective test cases upon the test machine (Mozealous Col. 12 lines 24-33 and Col. 16 lines 13-21; which shows a script that can specify or determine conditions for the test case, where it is seen the conditions/characteristics used to determine if can run the test case include hardware configuration);
sending the script from the test platform to the tester device (Mozealous Col. 16 lines 26-31; which shows the script is sent to a work node/tester device);
selecting at the tester device and in response to receiving the script, the test machine from a collection of available test machines, the test machine implementing the specific hardware configuration (Mozealous Col. 7 lines 26-31, Col. 12 lines 24-33 and Col. 16 lines 26-31; which shows being able to select the worker node that can satisfy the parameters of the request viewed as the associated test cases); and
executing the script at the tester device (Mozealous Col. 16 lines 22-26; which shows that the instructions/script is executed on work node/tester device sent to)

Mazealous does not specifically disclose determining, at a testing platform, one or more feature components of firmware of a baseboard management controller (BMC) to be tested.

However, Hong discloses determining, at a testing platform, one or more feature components of firmware of a baseboard management controller (BMC) to be tested (Hong Col. 1 lines 27-36, Col. 3 lines 49-57 and claim 9; which shows being able to determine/identify a firmware features as part of a testing system).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Hong showing the determining feature components into the testing system of Mozealous, for the purpose of increasing usability by allowing for extensive reuse of a single part as taught by Hong Col. 3 lines 61-64

Mazealous as modified by Hong does not specifically disclose determining a respective quality assurance (QA) category from a plurality of QA categories for each of the one or more feature components, wherein each of the plurality of QA categories is associated with a set of feature components and a set of test cases; determining respective at least one test case for each of the one or more feature components based on the respective QA category of the each feature component, wherein the respective at 

However, Tan discloses determining a respective quality assurance (QA) category from a plurality of QA categories for each of the one or more feature components, wherein each of the plurality of QA categories is associated with a set of feature components and a set of test cases (Tan [0020] lines 3-12; which shows for firmware information determine associated quality assurance information associated with where QA information/procedures/categories can be tied test plans and test case information); and
determining respective at least one test case for each of the one or more feature components based on the respective QA category of the each feature component, wherein the respective at least one test case specifies hardware and a procedure to be used to test the each feature component (Tan [0005] lines 2-14, [0020] lines 3-12 and [0022] lines 22-31; which shows test cases associated with QA and firmware feature information where the test case provides additional details as to what components are included in the test and the nature of the test, viewed as hardware and procedures to be used in testing).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Tan, showing the quality assurance and testing of firmware information, into the firmware component identification/selection disclosed by Mazealous as modified Hong, for the purpose of 

Mazealous as modified by Hong and Tan does not specifically disclose he script that instructs a tester device to install the firmware on the test machine.


However, Millican discloses the script that instructs a tester device to install the firmware on the test machine (Millican [0033] lines 23-25; which shows the specifics of the script when executed can include the installation of the firmware on a target device)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Millican showing the installation of firmware, into the firmware of Mozealous as modified by Hong and Tan, for the purpose of helping to increase efficiency by providing for self-correcting management environment, as taught by Millican [0033] lines 21-27

As to claims 2, 16, Mazealous as modified by Hong, Tan and Millican discloses wherein the one or more feature components are determined from a collection of feature components based on a configuration of the firmware (Hong Col. 3 lines 49-57 and Col. 6 lines 16-22 and 37-43; which shows the detection of feature components are tied to a selection and thus viewed as an existing collection of feature components, where the information is tied to the firmware configuration).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Hong showing the determining feature components into the testing system of Mozealous, for the purpose of increasing usability by allowing for extensive reuse of a single part as taught by Hong Col. 3 lines 61-64


As to claims 3 and 17, Mazealous as modified by Hong, Tan and Millican discloses generating a test pass of the firmware including the respective at least one test case for each of the one or more feature components (Tan [0020] lines 3-12, [0024] lines 14-18 and [0031] lines 3-14; which shows test case being run, a test pass, where the test case is for testing the firmware in light of the test case/test plan).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Tan, showing the quality assurance and testing of firmware information, into the firmware component identification/selection disclosed by Mazealous as modified by Hong, for the purpose of improved management of QA documentation and test results, as taught by Tan [0008] and [0022].

As to claim 8, Mazealous as modified by Hong, Tan and Millican disclose an apparatus, comprising: a memory (Mazealous Col. 17 lines 18-21); and


The remaining limitation of claim 8 are comparable to claim 1 above and rejected under the same reasoning.

As to claim 9, it is comparable to claim 2 above and rejected under the same reasoning.

As to claim 10, it is comparable to claim 3 above and rejected under the same reasoning.

Claims 4, 7, 11, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mazealous, Hong, Tan and Millican as applied to claims 3, 10, 17 above and further in view of DeHaan et al. (Pub. No. US 2010/0138526 A1). 

As to claims 4, 11, 18 Mazealous as modified by Hong, Tan and Millican disclose determining a respective hardware component required for each of test cases in the test pass (Tan [0022] lines 22-31 and [0026] lines 5-10; which shows with the test case information includes information for components, viewed as including hardware components for the test case).



Mazealous as modified by Hong, Tan and Millican do not specifically disclose identifying the collection of hardware components including each respective hardware component required; and determining the test machine that includes the collection of hardware components, wherein the test pass further identifies the hardware configuration of the test machine.

However, DeHaan discloses identifying the collection of hardware components including each respective hardware component required (DeHaan [0069]  lines 8-12; which shows being able to identify hardware associated with an update, viewed as not limited and thus can be viewed as a collection of hardware components as well); and
determining the test machine that includes the collection of hardware components, wherein the test pass further identifies the hardware configuration of the test machine (DeHaan [0069] lines 8-12; which shows being able to determine which machines include the determined hardware components, where it is disclosed in detail above the specifics of showing that testing and test cased being associated with specific hardware configuration).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of DeHaan determining hardware requirements, into the management and testing of firmware of Mazealous as modified by Hong, Tan and Millican, for the purpose of increasing usability by being able to determine machines that already have the currently required hardware information and thus reduce complications, as taught by DeHaan [0069].

As to claims 7, 14, Mazealous as modified by Hong, Tan, Millican and DeHann disclose wherein the one or more remote locations includes a first remote location and a second remote locations, wherein a first subset of the test cases included in the test pass is executed on a test machine having the hardware configuration identified by the test pass, wherein a second subset of the test cases included in the test pass is executed on another test; machine having the hardware configuration identified by the test pass (Tan [0005] lines 2-14, [0020] lines 3-12, [0022] lines 22-31 and [0025] lines 1-3; which shows that the test case/plan information associated with the testing where it is viewed that the first and second subset can include the same subset of test case/plan information, where it is disclosed above the specifics of being able to send test information to a plurality of remote test labs/locations thus viewed as including a first and second remote location).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Tan, showing the .

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mazealous, Hong, Tan, Millican and DeHaan as applied to claims 3, 10, 17 above and further in view of Li et al. (Patent No. US 8,166,458 B2).

As to claims 6, 13, 20 Mazealous as modified by Hong, Tan, Millican and DeHann does not specifically disclose sending the test pass to one or more remote locations for selection of a test machine and execution of test cases included in the test pass.

However, Li disclose sending the test pass to one or more remote locations for selection of a test machine and execution of test cases included in the test pass (Li Col. 8 lines 55-58 and claim 24; which shows being able to send the testing information to a remote test lab/location for execution of the test where it is disclosed above the specifics of selecting/determine a target machine).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Li, test script generation, into the managing and testing of firmware information of Mazealous as 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779.  The examiner can normally be reached on Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193